UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 14-2117


MARIE M. MCCRAY,

                Plaintiff – Appellant,

           v.

MARYLAND DEPARTMENT    OF   TRANSPORTATION,      Maryland   Transit
Administration,

                Defendant – Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:11-cv-03732-ELH)


Argued:   September 20, 2016                 Decided:   November 2, 2016


Before GREGORY, Chief Judge, and KING and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: John Henry Morris, Jr., Baltimore, Maryland, for
Appellant. Jennifer L. Katz, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland, for Appellee. ON BRIEF: Brian E.
Frosh, Attorney General of Maryland, Eric S. Hartwig, Assistant
Attorney General, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     On    remand    from    this      Court   for    further    proceedings      with

respect to Marie M. McCray’s Title VII claim, see McCray v. Md.

Dep’t of Transp., 741 F.3d 480 (4th Cir. 2014), the district

court dismissed that claim as both unexhausted and time-barred,

see McCray v. Md. Dep’t of Transp., No. 1:11-cv-03732 (D. Md.

Sept. 16, 2014), ECF Nos. 50-51.                     Additionally, the district

court    dismissed    as    untimely      separate     claims    that   McCray     had

newly alleged under the Maryland Fair Employment Practices Act

(the “MFEPA”).       McCray now appeals from those dismissals of her

Title VII and MFEPA claims.                As explained below, although we

reject the district court’s ruling that the Title VII claim is

unexhausted, we affirm its dismissals of the Title VII and MFEPA

claims because they are time-barred.



                                          I.

     McCray’s factual allegations are more fully recounted in

our prior decision.          See McCray, 741 F.3d at 481-82.                In sum,

McCray    worked     for    the   Maryland       Transit    Administration        (the

“MTA”),     a      subsidiary       of     the       Maryland      Department       of

Transportation (the “MDOT”), for nearly four decades before her

position   was     terminated     in     October     2008   by   the   Governor    and

Board of Public Works as part of a series of state budget cuts.



                                           2
McCray, an African-American woman, was sixty-four years old and

diabetic when she lost her job with the MTA.

       In    December    2011,   after   receiving   a   right-to-sue     letter

from the Equal Employment Opportunity Commission (the “EEOC”),

McCray initiated this action against the MTA and MDOT in the

District of Maryland.            McCray’s original Complaint alleged her

Title VII claim, premised on race and gender discrimination, as

well as claims under the Age Discrimination in Employment Act

(the   “ADEA”)     and    the    Americans    with   Disabilities   Act     (the

“ADA”).        Before    any   meaningful    discovery   was   conducted,    the

defendants invoked legislative immunity, and the district court

awarded summary judgment to the defendants on that basis.                    See

McCray v. Md. Dep’t of Transp., No. 1:11-cv-03732 (D. Md. Jan.

16, 2013), ECF Nos. 18-19.

       McCray appealed, and by our prior decision, we affirmed the

award of summary judgment to the defendants on the ADEA and ADA

claims.       See McCray, 741 F.3d at 483 (“[W]e affirm the district

court’s rulings on McCray’s ADEA and ADA claims, albeit based on

sovereign immunity, not legislative immunity.”).                 With respect

to the Title VII claim, we recognized that the defendants are

entitled to legislative immunity “insofar as it shields the MTA

and MDOT from lawsuit based on the counsel they gave executive

officials in Maryland who carried out the budget cuts.”                 Id. at

485.        We further concluded, however, that vacatur and remand

                                         3
were       appropriate      as    to    the     Title       VII    claim,       because        the

Complaint alleged “discriminatory actions that took place before

the legislative activity began.”                      Id.       Our conclusion in that

regard      relied    on    allegations       that,        “driven      by     discriminatory

animus,” McCray’s supervisor at the MTA had “stripped her of

responsibilities           in    the    years       leading       up    to     budget    cuts,”

rendering      “her    position         vulnerable         to    the    budget     cuts       that

eventually came.”          Id. at 486.

       After our remand, in March 2014, McCray filed an Amended

Complaint that re-alleges her Title VII claim and adds the MFEPA

claims.       The district court granted the defendants’ subsequent

motion to dismiss those claims pursuant to Rule 12(b)(1) and (6)

of   the     Federal     Rules     of    Civil      Procedure,         precipitating          this

appeal.        Because      the   dismissals         were       with   prejudice        and    the

district       court       is     finished          with    the        case,     we     possess

jurisdiction pursuant to 28 U.S.C. § 1291.                         See GO Comput., Inc.

v. Microsoft Corp., 508 F.3d 170, 176 (4th Cir. 2007). 1




       1
       The Amended Complaint also includes claims under the ADEA,
the ADA, and the Rehabilitation Act — all of which were
dismissed with prejudice by the district court.       McCray has
abandoned any contention that those dismissals were erroneous,
because she raised no such contention in her opening appellate
brief.   See A Helping Hand, LLC v. Balt. Cty., Md., 515 F.3d
356, 369 (4th Cir. 2008).



                                                4
                                             II.

     Where     a     district      court     dismisses           a    Title    VII     claim   as

unexhausted under Federal Rule of Civil Procedure 12(b)(1), we

review the court’s ruling de novo.                              See Balas v. Huntington

Ingalls Indus., Inc., 711 F.3d 401, 406 (4th Cir. 2013).                                        We

also review de novo a district court’s Rule 12(b)(6) dismissal

of a claim as being time-barred.                             See Pressley v. Tupperware

Long Term Disability Plan, 553 F.3d 334, 336 (4th Cir. 2009).



                                            III.

                                             A.

     We first reject the district court’s ruling that McCray’s

Title VII claim is unexhausted.                     As we have explained, “[b]efore

filing   suit      under        Title    VII,       a    plaintiff      must        exhaust    her

administrative remedies by bringing a charge with the EEOC.”

See Smith v. First Union Nat’l Bank, 202 F.3d 234, 247 (4th Cir.

2000).       The     EEOC       charge    must          be    “sufficiently         precise     to

identify the parties, and to describe generally the action or

practices    complained          of.”      See       29      C.F.R.    § 1601.12(b).           The

plaintiff      may       then     advance       any          Title    VII     claims    in     her

subsequent civil suit that “are reasonably related to her EEOC

charge   and       can     be     expected          to       follow    from     a    reasonable

administrative investigation.”                  See Smith, 202 F.3d at 247.



                                                5
       The      crux      of   McCray’s    Title      VII        claim,      as    we   heretofore

explained, “is not the financial storm that rocked the state and

forced         Maryland’s      government       to    scale       back       its    budget,”      but

“that the MTA and MDOT gave her a lightning rod to hold and sent

her    to      the     roof.”       See    McCray, 741 F.3d       at    486.        McCray

exhausted that claim by alleging in her EEOC charge that, more

than       a    year      before     her   termination            in     October        2008,     her

supervisor “tried to get rid of [her]” and then “harassed [her]

daily . . . about [her] ability to work.”                               See J.A. 51. 2           That

is,    the       Amended       Complaint    makes          clear       that       the   harassment

alleged in the EEOC charge included the elimination of McCray’s

job        responsibilities.               Accordingly,             McCray’s            Title     VII

“lightning           rod”      claim    (that        she     was       left        vulnerable     to

termination          by     being      stripped       of    her        responsibilities)           is

reasonably related to the allegations in her EEOC charge (that

her    supervisor           had    harassed     and        sought       to    discharge         her).

Moreover, the “lightning rod” claim can be expected to follow

from       a    reasonable         administrative          investigation.                 In    these

circumstances, the district court erred in deeming that claim to

be unexhausted.




       2
       Citations herein to “J.A. __” refer to the contents of the
Joint Appendix filed by the parties in this appeal.



                                                6
                                      B.

       Nonetheless, we affirm the district court’s dismissals of

McCray’s Title VII and MFEPA claims because they are all time-

barred.    In the circumstances of this matter, Title VII provides

that an EEOC charge must be filed “within three hundred days

after the alleged unlawful employment practice occurred.”                 See

42 U.S.C. § 2000e-5(e)(1).       Under the pertinent regulations,

       [a] charge may be amended to cure technical defects or
       omissions, . . . or to clarify and amplify allegations
       made therein. Such amendments and amendments alleging
       additional acts which constitute unlawful employment
       practices related to or growing out of the subject
       matter of the original charge will relate back to the
       date the charge was first received.

See 29 C.F.R. § 1601.12(b).           We have recognized, however, that

an amendment alleging a new theory of recovery generally will

not relate back to the original filing date.                 See Evans v.

Techs. Applications & Serv. Co., 80 F.3d 954, 963 (4th Cir.

1996).    That is because — using the example of an EEOC charge

that initially asserted sex discrimination and then is amended

to    allege   age   discrimination   —    “age   discrimination   does   not

necessarily flow from sex discrimination and vice versa.”                 Id.

Additionally, “Title VII and ADEA claims arise from completely

distinct statutory schemes.”       Id.

       When McCray filed her EEOC charge in June 2009, she alleged

only age discrimination, in contravention of the ADEA.             See J.A.

50.    It was not until September 2010 — nearly two years after

                                       7
her termination from the MTA — that McCray amended the EEOC

charge to allege race and gender discrimination, in violation of

Title VII.     Id. at 51.      Because that amendment does not, under

our Evans decision, relate back to the original filing date, the

district court properly dismissed the Title VII claim as being

time-barred.

     Meanwhile, the MFEPA provides that a complainant may bring

a civil action alleging an unlawful employment practice if three

requirements are satisfied:

     (1)     the   complainant   initially   filed   a  timely
             administrative   charge  or   a  complaint  under
             federal, State, or local law . . . ;

     (2)     at least 180 days have elapsed since the filing
             of the administrative charge or complaint; and

     (3)     the civil action is filed within 2 years after
             the    alleged  unlawful  employment  practice
             occurred.

See Md. Code, State Gov’t § 20-1013(a)(1)-(3).                    By using the

conjunctive word “and,” the MFEPA is unambiguous — all three of

those requirements must be met.

     Here,     neither   the   original    Complaint      nor     the   Amended

Complaint    adding   McCray’s   MFEPA    claims   was   filed      within   two

years   of   her   termination   from    the   MTA.      As   a    result,   the

district court properly dismissed those claims as untimely, and

the court’s ruling must be sustained.




                                     8
                             IV.

     Pursuant to the foregoing, we affirm the judgment of the

district court.

                                                     AFFIRMED




                              9